NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/918,060 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office mailed a non-final rejection, first detailed action on April 27, 2022.
Applicant’s representative Kelsey Skodje initiated an interview on June 22, 2022.
Applicant filed amendments with arguments and remarks on June 23, 2022.
Examiner initiated an interview with Applicant’s representative on July 21, 2022 to discuss proposed amendments to place the application in condition for allowance. Authorization was given to enter the amendments.
Claims 1-6, 8-13, 15-19, 21 and 23 are in condition for allowance. Claims 1, 8 and 15 are independent.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Kelsey Skodje on July 21, 2022. Ms. Skodje has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 
Claims
1. (Currently Amended) A computer-implemented method comprising: 
obtaining one or more gesture definitions, wherein each of the one or more gesture definitions identifies a correspondence between a set of gestures and a voice communication; 
detecting that a mute function of a communication device associated with a user is active, the mute function preventing the communication device from transmitting audio data to one or more receiving devices; 
obtaining, in response to the detecting, gesture data from one or more input devices: wherein the gesture data corresponds to gestures of the user tracked by the one or more input devices while the mute function is active;
identifying, based on the gesture data, a first gesture definition of the one or more gesture definitions; 
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; and 
initiating, based on the determining, an emission of an audio file storing the first voice communication from the communication device; and
initiating a transfer of a first voice communication to the one or more receiving devices while the mute function is active, the first voice communication corresponding to the first gesture definition.  

2. (Original) The computer-implemented method of claim 1, wherein the obtaining the gesture data comprises obtaining first gesture data from a first input device and obtaining second gesture data from a second input device;
wherein the first gesture definition is identified based on the first gesture data; 
wherein the computer-implemented method further comprises: 
identifying, based on the second gesture data, a second gesture definition of the one or more gesture definitions; and
initiating a transfer of a second voice communication to the one or more receiving devices, the second voice communication corresponding to the second gesture definition.  

3. (Original) The computer-implemented method of claim 1, further comprising: 
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; 
generating, based on the determining, a confirmation request; and 
displaying the confirmation request on the communication device.  

4. (Original) The computer-implemented method of claim 1, wherein the obtaining the gesture data comprises obtaining the gesture data from the communication device.  

5. (Original) The computer-implemented method of claim 1, wherein the one or more input devices is selected from the group consisting of a smart ring, a smart lens, and a smart shoe.  

6. (Original) The computer-implemented method of claim 1, further comprising: initiating an emission of the first voice communication from the communication device.  

7. (Canceled)  

8. (Currently Amended) A system comprising: 
a processor; and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising:
 obtaining one or more gesture definitions, wherein each of the one or more gesture definitions identifies a correspondence between a set of gestures and a voice communication; 
detecting that a mute function of a communication device is active, the mute function preventing the communication device from transmitting audio data to one or more receiving devices; 
obtaining, in response to the detecting, gesture data from one or more input devices, wherein the gesture data corresponds to gestures of the user tracked by the one or more input devices while the mute function is active; identifying, based on the gesture data, a first gesture definition of the one or more gesture definitions; 
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; and 
initiating, based on the determining, an emission of an audio file storing the first voice communication from the communication device; and
initiating a transfer of a first voice communication to the one or more receiving devices while the mute function is active, the first voice communication corresponding to the first gesture definition.  

9. (Original) The system of claim 8, wherein the obtaining the gesture data comprises obtaining first gesture data from a first input device and obtaining second gesture data from a second input device; 
wherein the first gesture definition is identified based on the first gesture data; 
wherein the method further comprises: 
identifying, based on the second gesture data, a second gesture definition of the one or more gesture definitions; and 
initiating a transfer of a second voice communication to the one or more receiving devices, the second voice communication corresponding to the second gesture definition.  

10. (Original) The system of claim 8, the method further comprising: 
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; 
generating, based on the determining, a confirmation request; and 
displaying the confirmation request on the communication device.  

11. (Original) The system of claim 8, wherein the obtaining the gesture data comprises obtaining the gesture data from the communication device.  

12. (Original) The system of claim 8, wherein the one or more input devices is selected from the group consisting of a smart ring, a smart lens, and a smart shoe.  

13. (Original) The system of claim 8, the method further comprising: initiating an emission of the first voice communication from the communication device.  

14. (Canceled)  

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method, the method comprising: 
obtaining one or more gesture definitions, wherein each of the one or more gesture definitions identifies a correspondence between a set of gestures and a voice communication; 
detecting that a mute function of a communication device is active, the mute function preventing the communication device from transmitting audio data to one or more receiving devices; 
obtaining, in response to the detecting, gesture data from one or more input devices, wherein the gesture data corresponds to gestures of the user tracked by the one or more input devices while the mute function is active; 
identifying, based on the gesture data, a first gesture definition of the one or more gesture definitions; 
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; and 
initiating, based on the determining, an emission of an audio file storing the first voice communication from the communication device; and
initiating a transfer of a first voice communication to the one or more receiving devices while the mute function is active, the first voice communication corresponding to the first gesture definition.  

16. (Original) The computer program product of claim 15, wherein the obtaining the gesture data comprises obtaining first gesture data from a first input device and obtaining second gesture data from a second input device; 
wherein the first gesture definition is identified based on the first gesture data; 
wherein the method further comprises: 
identifying, based on the second gesture data, a second gesture definition of the one or more gesture definitions; and 
initiating a transfer of a second voice communication to the one or more receiving devices, the second voice communication corresponding to the second gesture definition.  

17. (Original) The computer program product of claim 15, the method further comprising:
determining that a difference between the first gesture definition and the gesture data exceeds a threshold; 
generating, based on the determining, a confirmation request; and 
displaying the confirmation request on the communication device.  

18. (Original) The computer program product of claim 15, wherein the obtaining the gesture data comprises obtaining the gesture data from the communication device.  

19. (Original) The computer program product of claim 15, the method further comprising: initiating an emission of the first voice communication from the communication device.  

20. (Canceled)  

21. (Previously Presented ) The computer-implemented method of claim 1, wherein an audio file storing the first voice communication comprises a stored recording of a spoken message.  

22. (Canceled) 

23. (Previously Presented) The computer-implemented method of claim 1, wherein the transfer of the first voice communication to the one or more receiving devices takes place while the mute function is active.   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174